BAKER, J.,
delivered the opinion of the Court:
This is an appeal from the Circuit Court of Suwannee county.
The defendant was indicted, tried and convicted for carrying arms secretly, and fined twenty-five dollars.
The witness, Joseph Stewart, testified on the trial of the case that he met the defendant on the road from Iloustoun; passed close by him ; saw the butt of a pistol sticking out of his pants ; sometimes his coat covered the pistol, at other *136times not; saw- the defendant on another occasion with the same pistol in his hand; knew” it to be the same; the de* fendant did not put it under his clothes but laid it on the table, &c.
The court charged the jury that if they found at any time the pistol was covered by the coat, or if it was stuck in his pants and a part of it exposed, “ that, under the statute, it was not cai;rying arms openly outside of all the clothes.”
The defendant’s counsel excepted to the charge of the court, and “ insisted” that “ a weapon carried on the person so as to be seen, does not come within the statute “secretly 2d, that the proviso means “ any part of the pistol outside of all the clothes so that it may be distinguished.”
The statute under which this indictment was found provides, “ that hereafter it shall not be lawful for any person in this State to carry arms of any kind secretly on or about their person, &e.: Provided, that this law shall not be so construed as to prevent any person from carrying arms openly outside of ail their clothes.” Th. Dig., 498, §5.
The Legislature by which' this act was passed evidently attached to it more than usual importance, regarding the enforcement of its provisions as necessary for the protection of human life, and for the preservation of the peace and good order of the State. And to secure this desired end they made it the “ duty of the Judges of the Circuit Courts in this State, to give the matter contained in this act in special charge to the Grand Juries in the several counties in this State, at every session of the court.” Thomp. Dig., 498.
The statute was not intended to infringe upon the rights of any citizen to bear arms for the “ common defense.” It merely directs how they shall be carried, and prevents individuals from carrying concealed weapons oí a dangerous and deadly character, on or about the person, for the purpose of committing some malicious crime, or of taking some undue advantage over an unsuspecting adversary. When *137no such, evil intentions possess the mind, men in vexed assemblies oi’ in public meetings, conscious of their advantage in possessing a secret and deadly weapon, often become insulting and overbearing in their intercourse, provoking a retort or an assault, which may be considered as an excuse for using the weapon, and a deadly encounter results, which might be avoided where the parties stand on a perfect equality, and where no undue advantage is taken.
Wb have seen that the legislature, in view of the public policy which called for the passage of this' act, in thb most emphatic manner, makes it the .duty of the Judges of the Circuit Courts in the State to use all tlieir legitimate powers for the purpose of having this law enforced in every locality or county, strictly in accordance with its spirit and meaning,- and in view of the mischief it was intended to remedy.
It is urged by the counsel for appellant, that if any part of the weapon can be seen, it is not carried secretly within the meaning of the statute. If there could be any doubt about the proper construction to be given to this part of the statute, it would be removed by tbe clear and explicit language used in the proviso, which 'only authorises arms to be carried openly ontsidb of all the clothes.
Th'e carrying of tveapons, therefore', about the person, in any other manner, is illegal, and makes the party liable to tbe penalties imposed by the statute.
In the case before us, the pistol was at all times partially concealed by the pants, and sometimes entirely concealed by tbe coat, wbicb brings this case within the very letter of the statute.
The charge of the Judge in the Circuit Court was in accordance with the law, almost in the exact language of thb statute. The verdict of the jury is fully sustained both by tbe law and the evidence.
Tbe judgment is affirmed with costs.